DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 2/16/22.    
Claim(s) 7-14 & 21-32 is/are presented for examination.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 7, 9-10, 14, 21-23, 26, 30 & 31-32 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, U.S. Pub. No. 2003/0037331 A1 in view of Mills, U.S. Pub. No. US 2006/0184579 A1.
As to claim 7, Lee teaches a method comprising: 
receiving, by a computing device, from a first client device of a plurality of client devices, and after a scheduled start time of a media program that is in-progress, a request to view the media program from a beginning of the media program, wherein Lee, page 1, paragraph 16-17; page 2, paragraph 19-20; page 4, paragraph 52; i.e., receiving an indication that a user desires to see the video (equivalent to receiving request) after a predetermined schedule (equivalent to after schedule start time) and initiating transmission the beginning of the dynamically multicast; also user receives an in-progress pre-schedule multicast video (equivalent to in-progress)); 
generating, based on the request from the first client device, a first multicast stream comprising the beginning of the media program (Lee, page 4, paragraph 52; i.e., initiating the multicast starting at the beginning of the video);  
in response to receiving a response, causing the second client device to generate for display the beginning of the media program based on the first multicast stream (Lee, figure 6; page 4, paragraph 52; i.e., displaying the beginning of the video).  
But Lee failed to teach the claim limitation sending, to the plurality of client devices and based on the request from the first client device, a notification of the first multicast stream; causing a second client device of the plurality of devices to generate for display the notification; a response to the notification. 
However, Mills teaches the limitation wherein sending, to the plurality of client devices and based on the request from the first client device, a notification of the first multicast stream (Mills, figure 4, 11 & 13; page 12, paragraph 87 & 89; i.e., [0087]  FIG. 11, a user may view the trailer 1120 for the movie "Elf," record the movie 1125, notify one or more buddies in the user's social network 1130, as well as view other times when the movie is available 1135; [0089] FIG. 13 is a screen diagram illustrating the information displayed to a user when the "Tell Friends"1330 action associated with a given item of ancillary content is highlighted or otherwise marked. According to one embodiment of the invention, the "Tell Friends"1330 action allows a user to notify one or more buddies in the user's social network of the item of ancillary content selected. A user's profile may be retrieved in order to identify one or more buddies in the given user's social network. When the "Tell Friends"1330 action is highlighted or otherwise marked, the user is provided with information 1335 indicating the number of buddies associated with the user that are logged in to the system described herein. According to one embodiment of the invention, if a user selects the "Tell Friends"1330 action, the user may specify the one or more buddies that are to receive a notification of the ancillary content selected by the user. The notification delivered to a user's one or more buddies may comprise an email notification, a pop-up notification, etc.); causing a second client device of the plurality of devices to generate for display the notification (Mills, figure 4, 11 & 13; page 12, paragraph 89; i.e., [0089] FIG. 13 is a screen diagram illustrating the information displayed to a user when the "Tell Friends"1330 action associated with a given item of ancillary content is highlighted or otherwise marked. According to one embodiment of the invention, the "Tell Friends"1330 action allows a user to notify one or more buddies in the user's social network of the item of ancillary content selected. A user's profile may be retrieved in order to identify one or more buddies in the given user's social network. When the "Tell Friends"1330 action is highlighted or otherwise marked, the user is provided with information 1335 indicating the number of buddies associated with the user that are logged in to the system described herein. According to one embodiment of the invention, if a user selects the "Tell Friends"1330 action, the user may specify the one or more buddies that are to receive a notification of the ancillary content selected by the user. The notification delivered to a user's one or more buddies may comprise an email notification, a pop-up notification, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Mills so that the system would be able to notify the availability of a media asset.  One would be motivated to do so to reduce a time and effort locating one or more items of content if the viewer may often wish to locate similar content (see Mills, page 1, paragraph 8).
As to claim 9, Lee-Mills teaches the method as recited in claim 7, wherein sending, at different points in the media program, the plurality of multicast streams to service trick-play requests from the plurality of client devices (Lee, page 9, paragraph 96-99; i.e., restarts (equivalent to trick play) to another point within the video stream).  
As to claim 10, Lee-Mills teaches the method as recited in claim 7, wherein sending, to the plurality of client devices, information indicating a different playback point for each of the plurality of multicast streams (Lee, page 9, paragraph 101; i.e., any play point (equivalent to playback)).  
As to claim 21, Lee-Mills teaches the method as recited in claim 7,  wherein the request to view the media program from the beginning of the media program comprises a command to rewind the media program from the progression point to the beginning (Lee, page 9, paragraph 101; i.e., any play point (equivalent to rewind
As to claim 22, Lee-Mills teaches the method as recited in claim 7, wherein rewinding the media program to the requested point comprises outputting the multicast stream beginning from the requested point (Lee, page 1, paragraph 16; page 2, paragraph 20; page 4, paragraph 52; i.e., rendering the beginning of the dynamically multicast).

Claim(s) 23, 26 & 30, 31-32 are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 7, 10 & 14, 21- 22.  Therefore, claim(s) 23, 26 & 30, 31-32 are also rejected for similar reasons set forth in claim(s) 7, 10 & 14, 21-22.


Claim(s) 12-13 & 28-29 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, U.S. Pub. No. 2003/0037331 A1 in view of US 2006/0184579 A1, and further in view of Adimatyam, U.S. Pub. No. 2010/0262986 A1.
As to claim 12, Lee-Mills teaches the method as recited in claim 7.  But Lee-Mills failed to teach the claim limitation wherein the first multicast stream comprises a portion, of the media program, that is based on trick-play history of the first client device).  
However, Adimatyam teaches the limitation the first multicast stream comprises a portion, of the media program, that is based on trick-play history of the first client device (Adimatyam, figure 8; page 3, paragraph 33; i.e., playback the selected content associating with the playback of the user’s account or history).

As to claim 13, Lee-Mills teaches the method as recited in claim 7, wherein sending, at the determined time, the first multicast stream (Lee, page 10, paragraph 115; i.e., initiating the new multicast transmission).  
But Lee-Mills failed to teach the claim limitation wherein determining, based on trick-play history associated with the first client device, a time at which to send the first multicast stream.
However, Adimatyam teaches the limitation the first multicast stream comprises determining, based on trick-play history associated with the first client device, a time at which to send the first multicast stream (Adimatyam, figure 7; page 3, paragraph 35; page 4, paragraph 39, 43-44; i.e., timeline view display of viewing history).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Mills in view of Adimatyam so that the system would be able to display timeline that depicts viewing experience associated with the profile or history.  One would be motivated to do so to increase a possibility of distribution device (see Adimatyam, page 1, paragraph 1).

Claim(s) 28-29 are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 12-13.  Therefore, claim(s) 28-29 are also rejected for similar reasons set forth in claim(s) 12-13.



Claim(s) 8, 21, 24 & 31 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, U.S. Pub. No. 2003/0037331 A1 in view of US 2006/0184579 A1, and further in view of Price, U.S. Pub. No. 2013/0151724 A1.
As to claim 8, Lee-Mills teaches the method as recited in claim 7.  But Lee-Mills failed to teach the claim limitation wherein sending, to the first client device, the first multicast stream at a rate that is faster than a 3Application No. 16/229,382Attomey Docket No.: 007412.04357\US playback rate of the first client device.  
However, Price teaches the limitation wherein sending, to the first client device, the first multicast stream at a rate that is faster than a 3Application No. 16/229,382Attomey Docket No.: 007412.04357\US playback rate of the first client device (Price, page 4, paragraph 44; i.e., sent to a rate faster than the playback rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Mills in view of Price so that the system would determine amount of data that had been stored.  One would be motivated to do so to eliminate the interruption in receiving the media (see Price, page 2, paragraph 12).

Claim(s) 24 & 31 is directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 8 & 21.  Therefore, claim(s) 24 & 31 is also rejected for similar reasons set forth in claim(s) 8 & 21.


Claim(s) 11 & 27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, U.S. Pub. No. 2003/0037331 A1 in view of US 2006/0184579 A1, and further in view of Hu, U.S. Pub. No. 2010/0241757 A1.
As to claim 11, Lee-Mills teaches the method as recited in claim 7.  But Lee-Mills failed to teach the claim limitation wherein the first multicast stream comprises a portion, of the media program, that is based on a popularity of the media program.  
However, Hu teaches the limitation wherein the first multicast stream comprises a portion, of the media program, that is based on a popularity of the media program (Hu, page 2, paragraph 30; page 3, paragraph 45; i.e., popular degree of the segment file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Mills in view of Hu so that the system would distributing each segment file appropriately.  One would be motivated to do so to improve the user experience (see Hu, page 1, paragraph 11).

Claim(s) 27 is directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 11.  Therefore, claim(s) 27 is also rejected for similar reasons set forth in claim(s) 11.


Claim(s) 14 & 30 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, U.S. Pub. No. 2003/0037331 A1 in view of US 2006/0184579 A1, and further in view of Hannuksela, U.S. Pub. No. 2005/0201471 A1.
As to claim 14, Lee-Mills teaches the method as recited in claim 7.  But Lee-Mills failed to teach the claim limitation wherein determining, based one or more urgency indicators received from one or more of the plurality of client devices, a sequence of sending one or more of the plurality of multicast streams.  
However, Hannuksela teaches the limitation wherein determining, based one or more urgency indicators received from one or more of the plurality of client devices, a sequence of sending one or more of the plurality of multicast streams (Hannuksela, page 12, paragraph 170; i.e., video sequence based on the important information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Mills in view of Hannuksela so that the system would maintain the integrity of the reference pictures.  One would be motivated to do so to guarantee the transmission (see Hannuksela, page 1, paragraph 7).

Claim(s) 30 is directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 14.  Therefore, claim(s) 30 is also rejected for similar reasons set forth in claim(s) 14.

Response to Arguments
Applicant’s argument(s) filed 2/16/22 have been fully considered but they are not persuasive.  Applicant argues in substance that:  A) with respect to claims 7 & 23; In contrast to applicant's claim limitation “require sending a notification of a first multicast stream comprising a beginning of a media program to a plurality of devices based on receiving, from a first client device, a request to view the media program from the beginning of the media program”, Mills merely describe receiving an explicit request from a user to notify his or her buddies of a movie that the user is accessing information about.  Further, the notification in Mills at best merely informs the buddies of the user what content the user is viewing information about, and there is no indication that the system of Mills allows the buddies of the user to respond to the notification in any way, let alone that the system of performs, in response to receiving a response to the notification, "causing the second client device to generate for display the beginning of the media program based on the first multicast stream" (page 7-8).

	In response to A); the Examiner does not depend on either Lee or Mills to disclose the claim limitations, but the combination of Lee in view of Mills to disclose the claim limitations.  
Furthermore, In response to applicant's argument that the reference(s) failed to show certain feature(s) of applicant's invention, it is noted that the feature(s) upon which applicant relies (i.e., require sending a notification of a first multicast stream comprising a beginning of a media program to a plurality of devices based on receiving, from a first client device, a request to view the media program from the beginning of the media program) are not recited in the rejected claim(s).  Although the claim(s) 7 & 23 are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim limitations only stated that “sending, to the plurality of client devices and based on the request from the first client device, a notification of the first multicast stream” and “in response to receiving a response to the notification, causing the second client device to generate for display the beginning of the media program based on the first multicast stream”.  There is nothing in the claim stating that the “require sending a notification of a first multicast stream comprising a beginning of a media program”. 
Moreover, Lee discloses the method of “in response to receiving a response, causing the second client device to generate for display the beginning of the media program based on the first multicast stream” (Lee, figure 6; page 4, paragraph 52; i.e., displaying the beginning of the video).  
But Lee failed to teach the claim limitation sending, to the plurality of client devices and based on the request from the first client device, a notification of the first multicast stream; causing a second client device of the plurality of devices to generate for display the notification; a response to the notification. 
However, Mills teaches the limitation wherein sending, to the plurality of client devices and based on the request from the first client device, a notification of the first multicast stream (Mills, figure 4, 11 & 13; page 12, paragraph 87 & 89; i.e., [0087]  FIG. 11, a user may view the trailer 1120 for the movie "Elf," record the movie 1125, notify one or more buddies in the user's social network 1130, as well as view other times when the movie is available 1135; [0089] FIG. 13 is a screen diagram illustrating the information displayed to a user when the "Tell Friends"1330 action associated with a given item of ancillary content is highlighted or otherwise marked. According to one embodiment of the invention, the "Tell Friends"1330 action allows a user to notify one or more buddies in the user's social network of the item of ancillary content selected. A user's profile may be retrieved in order to identify one or more buddies in the given user's social network. When the "Tell Friends"1330 action is highlighted or otherwise marked, the user is provided with information 1335 indicating the number of buddies associated with the user that are logged in to the system described herein. According to one embodiment of the invention, if a user selects the "Tell Friends"1330 action, the user may specify the one or more buddies that are to receive a notification of the ancillary content selected by the user. The notification delivered to a user's one or more buddies may comprise an email notification, a pop-up notification, etc.); causing a second client device of the plurality of devices to generate for display the notification (Mills, figure 4, 11 & 13; page 12, paragraph 89; i.e., [0089] FIG. 13 is a screen diagram illustrating the information displayed to a user when the "Tell Friends"1330 action associated with a given item of ancillary content is highlighted or otherwise marked. According to one embodiment of the invention, the "Tell Friends"1330 action allows a user to notify one or more buddies in the user's social network of the item of ancillary content selected. A user's profile may be retrieved in order to identify one or more buddies in the given user's social network. When the "Tell Friends"1330 action is highlighted or otherwise marked, the user is provided with information 1335 indicating the number of buddies associated with the user that are logged in to the system described herein. According to one embodiment of the invention, if a user selects the "Tell Friends"1330 action, the user may specify the one or more buddies that are to receive a notification of the ancillary content selected by the user. The notification delivered to a user's one or more buddies may comprise an email notification, a pop-up notification, etc.).  
Therefore, Lee-Mills meets the claim limitation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Listing of Relevant Arts
Ku, U.S. Pub. No. US 20180199085 A1 discloses notifying plurality users wherein user request media.
Renkis, U.S. Patent/Pub. No. US 20120105632 A1 discloses server notifying the designated receiving users or groups of users that they have shared video.
Guzman, U.S. Patent/Pub. No. US 20100138492 A1 discloses notifying one or more members of the social network of the collaborative multimedia.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose t telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by t telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449